Title: To James Madison from Turell Tufts, August 1804 (Abstract)
From: Tufts, Turell
To: Madison, James


August 1804, Paramaribo. “I have had it sometime in contemplation to communicate some observations on the corrupt practice of smuggling in the UStates. I have delayed it, expecting to collect some facts which might have enabled me to speak otherwise than hypothetically. Not that I mean to insinuate that I expected to be able to charge any individual directly with the Crime—but I imagined I might describe the practice more distinctly—which would enable the Government the better to correct it.
“All the knowledge I have obtained is undoubtedly from the best source—it being from the Actors themselves. Having often fallen upon the subject as accidentally with Masters of Vessels, some of them have been frank enough to acknowledge that they had been in the practice. Others have stated further that they have been permitted to Smuggle by the Waiters. I was surprised at hearing it—because I had imbibed the opinion with many others, that the Citizens of the United States revered an Oath too sacredly to be guilty of breaking it—and because I believed that most of our Merchants particularly those of property would abstain from the practice—solely from the principles of Honour & from regard to the Public Welfare. From examining further into the business, I have found to my satisfaction that the opinion I had formed was in a measure just, but that it could not be extended to every class of Citizens. I have founded [sic] that Smuggling is practised Chiefly—in the first place—by Foreigners arriving in the United States in our own Vessels: Secondly by Foreigners in Foreign Vessels, in which case not only the Passengers, but master & all the Crew, will aid & assist and not unfrequently the Consignee. Thirdly, By Masters of our Vessels not being Natives who, not being able to get employment at home, emigrate to U.S., become Citizens—not from any principles of Politics, Religion, or Virtue—but solely to get employment, & accordingly practise every art to gain a living & a competency, in order to return sooner or later to their Native Country. When such Masters are employed by Owners of Vessels who are not Natives, the practice is more extensive & serious, for every Interest is then United to defraud the Revenue. And it is for this reason chiefly that Owners of Vessels who have become so by naturalization always prefer masters & SuperCargoes of their own description. Indeed, I may say, ’tis always the case. I have remarked it universally, if a naturalized Scotch, Irish, English, French, or Dutchman is the Owner—the Master & SuperCargo are of the same Nation. There is also a habit obtained among all Masters of every Nation, probably acquired when in the character of Mates: When a Master leaves his own Port he is very Conscientious in Giving up to the Custom House the whole of his Cargo—when he arrives in a Foreign Port he has not the least hesitancy, nor qualms of Conscience, in subscribing to any declaration that his broker lays before him. Indeed he thinks it a part of his Duty to make as good a voyage for his owner as possible—and he does not feel any impression that he is committing a Crime, seemingly, for no other reason than because he is not injuring his own Country. It is the same with masters of all nations in regard to foreign Nations, when perhaps they would shudder at the proposition to swear falsely to defraud the Revenue of their own Country. There are many however who have no such peculiarities, & are hardened in the Practice. Add to these observations the opinions of European Politicians. I believe it has been declared in the British Parliamt. and, indeed, by some of the Judges, that, that Govt. would not interfere to punish contraventions of the Revenue Laws of Other Countries: On the contrary, it would sooner encourage such practices. Such being the declared policy of a Govt.—it must have a powerful effect on the conduct of its Citizens. There is another Cause. Most Am: masters have a small adventure. Many times they loose by it, perhaps as often as they gain: they see no other means of recovering the loss but by saving the Duties on the Goods which are the proceeds of the unfortunate Adventure. Thousands are thus tempted to this Practice—some are forced to it from actual poverty having lost nearly their all. It certainly would be wise to regulate this business so as to allow a small proportion of their Adventure to be admitted free of Duty. It would moreover attach masters to the service & make them faithful to Govt. I am confirmed in the opinion that many masters smuggle for their Owners that they may have an Oppy. and excuse to smuggle their own Adventures. To keep mortals honest—they ought not to be tempted.
“Should these observations lead to any wise regulations I shall be happy.”
